Citation Nr: 1144136	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  06-03 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an increased rating for residuals of a collapsed right lung, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from May 1977 to May 1981.

This matter came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The appeal was remanded in March 2008 and November 2010.  It has been returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  During the appellate period, there have been no episodes of spontaneous pneumothorax.

2.  For the period from June 14, 2004 to March 29, 2006 residuals of a collapsed right lung were manifested by Forced Vital Capacity (FVC) 74 percent of predicted, Forced Expiratory Volume in one second (FEV1) 94 percent of predicted, and diffusing capacity for carbon monoxide (DLCO) 131 percent of predicted.

3.  For the period from March 30, 2006 to August 10, 2008, residuals of a collapsed right lung were manifested by FVC 31 percent of predicted, FEV1 34 percent of predicted, and FEV1/FVC ratio 80 percent.

4.  For the period from August 11, 2008 to December 18, 2010, residuals of a collapsed right lung were manifested by FVC 46 percent of predicted, FEV1 44 percent of predicted, and FEV1/FVC ratio 74 percent.

5.  From December 19, 2010, residuals of a collapsed right lung have been manifested by  FVC 81 percent of predicted, FEV1 91 percent of predicted, FEV1/FVC ratio 86 percent, and DLCO 101 percent of predicted.


CONCLUSIONS OF LAW

1.  For the period from June 14, 2004 to March 29, 2006, the criteria for an evaluation in excess of 20 percent for residuals of a collapsed right lung have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.73, 4.97, Diagnostic Codes  5321, 6843 (2011).

2.  For the period from March 30, 2006 to August 10, 2008, the criteria for an evaluation of 100 percent for residuals of a collapsed right lung have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.73, 4.97, Diagnostic Codes  5321, 6843 (2011).

3.  For the period from August 11, 2008 to December 18, 2010, the criteria for an evaluation of 60 percent for residuals of a collapsed right lung have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.73, 4.97, Diagnostic Codes  5321, 6843 (2011).

4.  For the period from December 19, 2010 the criteria for an evaluation of 20 percent, and no higher, for of a collapsed right lung have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.73, 4.97, Diagnostic Codes  5321, 6843 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in July 2004 discussed the evidence necessary to support a claim for increase.  The Veteran was invited to submit or identify pertinent evidence.  The evidence of record was listed, and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  

In May 2008 the Veteran was advised of the status of his claim.  He was provided with the criteria under which his disability is evaluated.  This letter also discussed the manner in which VA determines disability ratings and effective dates.

A November 2009 letter advised the Veteran of the status of his claim.  

Except as discussed below, the Board finds that the content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  Therefore, the record reflects that he was provided with a meaningful opportunity during the pendency of his appeal such that the preadjudicatory notice error did not affect the essential fairness of the adjudication now on appeal.

The Board notes that in its November 2010 remand it directed that the August 2008 VA examiner be requested to provide an addendum addressing various questions.  A June 2011 letter erroneously advised the Veteran that a VA examination would be scheduled.  The Veteran has argued that no VA examination was carried out.  However, as the November 2010 remand did not specifically direct an examination, the Board finds that the remand directive was correctly carried out.

With respect to VA's duty to assist, VA treatment records and private treatment records have been obtained and associated with the record.  The Veteran was afforded the opportunity to testify before the undersigned.  VA examinations have been conducted, and an addendum to the 2008 examination was requested.  The Board finds that the 2008 examination report, in conjunction with the 2011 addendum report, are adequate in that the reports were completed by a neutral, skilled provider who reviewed the record, interviewed the Veteran, and performed appropriate physical examinations prior to providing his conclusions.  The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Factual Background

Service treatment records reflect that in May 1977, the Veteran was treated for  spontaneous pneumothorax.  A chest tube was placed.  During hospitalization, a second chest tube was placed.  Following four weeks of convalescent leave, the Veteran was assessed.  The provider noted that chest X-ray showed complete resolution of the pneumothorax and that there was no pleural reaction or active disease identified.  The wound was healing well.  The Veteran was discharged to duty.

Service connection was grated via a February 1992 rating decision.  A noncompensable evaluation was assigned.  The instant claim for increase was received in June 2004.  In an October 2006 rating decision, a 20 percent evaluation was assigned, and service connection for thoracotomy scars was granted.

VA examinations have been conducted pursuant to the Veteran's claim for increase.  In July 2004, the Veteran denied weight loss or gain.  He complained of some daytime somnolence due to lack of sleep, which he related to constant pain in his right shoulder, chest area, and right posterior back.  On physical examination the Veteran's lungs were clear to auscultation in all fields.  The examiner noted that a March 2003 X-ray was normal.  The diagnosis was spontaneous collapsed lung with post-thoracotomy scarring.  Pulmonary function tests in August 2004 revealed Forced Vital Capacity (FVC) 74 percent of predicted, Forced Expiratory Volume in one second (FEV1) 94 percent of predicted, and adjusted diffusion capacity 131 percent of predicted.  The provider noted that the study showed possible mild restrictive ventilatory defect indicated by the very slightly reduced FVC.  The study was noted to be otherwise unremarkable.

On VA examination in March 2006, the Veteran's history was reviewed.  He complained of increased pain running from the mid-front chest around the right axillary area, to below the right scapula area.  He stated that the pain prevented him from taking a deep breath.  The examiner noted that the most recent pulmonary function tests showed some restrictive disease which would be consistent with the statement of pain on inspiration.  He also noted that the Veteran was taking narcotic medication to help control the pain.  Physical examination revealed no respiratory findings.  He pointed out that an October 2005 X-ray revealed a normal chest, and that an August 2004 CT scan was also normal.  The examiner concluded that the Veteran's right thoracic pain was most likely the result of the post-thoracotomy syndrome.   

The Veteran subsequently submitted the results of pulmonary function tests conducted in April 2006 by a private provider at a VA facility.  They revealed FVC as 31 percent of predicted, FEV1 as 34 percent of predicted, and FEV1/FVC ratio as 80 percent.  The provider commented that the reduction of the Veteran's FVC appeared to be related to poor effort based on the technician's report.

In an October 2006 rating decision, the RO granted a 20 percent evaluation for residuals of a collapsed lung, effective June 14, 2004, the date of the Veteran's claim for increase.  The RO discussed the fact that pulmonary function tests did not demonstrate that the Veteran's respiratory impairment met the requirements for a compensable rating.  It noted that the Veteran had pain with breathing and rated the condition based on severe impairment of the muscles of respiration.  

A chest X-ray in August 2007 revealed clear lungs.

At his August 2007 hearing, the Veteran testified that the surgery in service involved cutting his pectoral muscle, and that half of the muscle was gone.  He indicated that he had a great deal of pain and weakness.  He indicated that exertion caused him to become dizzy.  

On VA examination in August 2008, the Veteran's history was reviewed.  On physical examination, there was no peripheral edema, cyanosis, or clubbing of the fingers.  Chest movement was uniform bilaterally and breath sounds were normal to auscultation and percussion without rales, rhonchi, or wheezes.  Pulmonary function tests revealed FVC as 46 percent of predicted, FEV1 as 44 percent predicted, and FEV1/FVC ratio as 74 percent.  The examiner noted that there was no evidence of obstructive airway disease.  He indicated that there was a moderate restrictive ventilatory abnormality that required further characterization.  

A VA muscle and peripheral nerve examination was carried out in December 2009.  The Veteran's history was reviewed.  He reported that he had numbness around the incision line following his thoracotomy but that it got better.  He denied current numbness or tingling.  He denied parasthesias, dysesthesias, and allodynia.  As for the muscle examination, the Veteran reported pain and hypersensitivity in his right chest wall.  He denied tremors.  Physical examination revealed no tissue loss of the right chest muscle groups in comparison to the left chest muscle group.  There was no adhesion, muscle tenderness, tendon or bone damage, or nerve damage.  Sensory was intact, including in all scarred areas.  The examiner concluded that there was no pathology referable to muscle or nerve damage.  

In June 2011 the August 2008 VA examiner reviewed the claims file and provided an addendum to the original examination report.  He noted that the claims file was reviewed, to include the August 2008 VA examination report.  He noted that he had ordered pulmonary function tests that were conducted in December 2010.  He indicated that spirometry revealed FVC as 81 percent of predicted, FEV1 as 91 percent of predicted, and FEV1/FVC ration as 86 percent.  He also indicted that diffusing capacity for carbon monoxide (DLCO) was 101 percent of predicted.  The impression was normal spirometry and normal lung diffusing capacity.  

Analysis

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder.  38 U.S.C.A. §1155.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  In determining the level of impairment, the disability must be considered in the context of the entire recorded history, including service medical records. 38 C.F.R. §4.2 (2011). 

An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. §4.10 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2011). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§4.1, 4.2 (2011); see also Francisco v. Brown, 7 Vet. App. 55   (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this case the Board has concluded that staged ratings are warranted as discussed below. 

The Veteran's collapsed lung residuals are evaluated pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6843-5321.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2011). 

Under Diagnostic Code 6843, traumatic chest wall defects and pneumothorax are rated based on the General Rating Formula for Restrictive Lung Disease.  This formula allows a 100 percent (total disability) evaluation, based on PFT testing, if FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40- percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  

A 60 percent evaluation is authorized with FEV-1 of 40- to 55- percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55- percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardio respiratory limit).  

A 30 percent evaluation is awarded with FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted.  

Finally, a 10 percent rating is given with FEV-1 of 71- to 80-percent predicted, or; FEV- 1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 80-percent predicted.

The General Rating Formula for Restrictive Lung Disease contains the following notes:

Note (1): A 100-percent rating shall be assigned for pleurisy with emphysema, with or without pleurocutaneous fistula, until resolved.

Note (2): Following episodes of total spontaneous pneumothorax, a rating of 100 percent shall be assigned as of the date of hospital admission and shall continue for three months from the first day of the month after hospital discharge.

Note (3): Gunshot wounds of the pleural cavity with bullet or missile retained in lung, pain or discomfort on exertion, or with scattered rales or some limitation of excursion of diaphragm or of lower chest expansion shall be rated at least 20-percent disabling.  Disabling injuries of shoulder girdle muscles (Groups I to IV) shall be separately rated and combined with ratings for respiratory involvement.  Involvement of Muscle Group XXI (DC 5321), however, will not be separately rated.

38 C.F.R. § 4.73, Diagnostic Code 5321 addresses muscle injuries to Group XXI muscles of respiration, the thoracic muscle group.  The function of these muscles is for respiration.  Under Diagnostic Code 5321, a noncompensable evaluation is assigned for a slight muscle disability; a 10 percent evaluation is assigned for moderate muscle disability; and a 20 percent evaluation is assigned for a moderately severe or severe disability.  

38 C.F.R. § 4.56 provides guidance for the evaluation of muscle disabilities as slight, moderate, moderately severe, or severe.  The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).  Slight disability of muscles results from a simple wound of muscle without debridement or infection.  38 C.F.R. § 4.56(d)(1).  Moderate disability of the muscles results from through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection. 38 C.F.R. § 4.56(d)(2).  Moderately severe disability of muscles results from through and through or deep penetrating wound with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  It requires indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side; and tests of strength and endurance compared with the sound side demonstrating positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).  Severe disability of the muscles results from through and through or deep penetrating wound with extensive debridement, prolonged infection, sloughing of soft parts, and intermuscular scarring and binding.  It requires ragged, depressed and adherent scars; loss of deep fascia or muscle substance or soft flabby muscles in the wound area; and severe impairment on tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side.  38 C.F.R. § 4.56(d)(4) . 

	June 14, 2004 to March 29, 2006

For the period from June 14, 2004 (the date of receipt of the Veteran's claim for increase) to March 29, 2006, the Board finds that a higher evaluation is not warranted.  Here, the values reported by the July 2004 studies show that a 10 percent evaluation is the highest available based on the General Rating Formula for Restrictive Lung Disease set forth above.  As discussed, the 20 percent evaluation assigned by the RO in October 2006 was based on severe impairment of the muscles of respiration, pursuant to Diagnostic Code 5321.  This is the maximum evaluation available under this code.  As a higher evaluation is not applicable under the rating formula for restrictive lung diseases, and the maximum evaluation is already assigned under the criteria for muscle injury.  As such, the Board concludes that a higher evaluation is not warranted.

	March 30, 2006 to August 10, 2008

Having considered the evidence pertaining to this period, the Board concludes that an evaluation of 100 percent is for application, based on the results of the March 2006 VA examination.  In that regard, the Board notes that the pulmonary function testing conducted in conjunction with that examination revealed findings supportive of a 100 percent schedular evaluation.  While the reviewing physician noted that poor effort might be the basis of the reduced FVC, he did not indicate that the test results were patently unreliable.  As such, the Board has determined that a 100 percent evaluation is for application for this period.

	August 11, 2008 to December 18, 2010

The evidence pertaining to this period includes the report of a VA examination which reported pulmonary function test results supportive of a 60 percent evaluation.  In that regard, the examiner provided no comment on the reliability of the test results; the Board must therefore conclude that the results were an accurate depiction of the Veteran's pulmonary functioning at the time of testing.  There is no evidence during this period showing cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, or episodes of acute respiratory failure which would warrant a higher evaluation.  Accordingly, a 60 percent evaluation is assigned for this period.

	From December 19, 2010

With respect to the period from December 2010 to the present, the Board concludes that an evaluation in excess of 20 percent is not for application.  Notably, pulmonary function tests reflect that under the General Rating Formula for Restrictive Lung Disease, a rating of 10 percent is appropriate based on the reported pulmonary function test results.  However, considering the RO's previous grant of a 20 percent evaluation based on muscle injury, the Board will not disturb the higher evaluation.  As such, a 20 percent rating is assigned for the current period.

In summary, the Board has considered the Veteran's own statements regarding the symptoms associated with this service-connected disability.  The objective evidence rendered through testing and examination supports the evaluations discussed above, and the Board finds that the results of such testing and examination to be the most probative evidence as to the state of this disability during the period of this appeal.  

Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2009); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veterans entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected respiratory disability.  The medical evidence fails to demonstrate, at any time during the appellate period, symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's disability is specifically contemplated under the appropriate rating criteria.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  In short, the evidence does not support the proposition that the Veteran's service connected disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2011).

(CONTINUED ON NEXT PAGE)

ORDER

For the period from June 14, 2004 to March 29, 2006, entitlement to an  evaluation in excess of 20 percent for residuals of a collapsed right lung is denied.

For the period from March 30, 2006 to August 10, 2008,  entitlement to an evaluation of 100 percent for residuals of a collapsed right lung is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

For the period from August 11, 2008 to December 18, 2010, entitlement to an evaluation of 60 percent for residuals of a collapsed right lung is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

For the period from December 19, 2010, entitlement to an evaluation in excess of 20 percent for residuals of a collapsed right lung is denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


